Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
   Quayle Action

The Status of Claims:
Claims 1,5-6,8-13, and 14-26 are pending. 
Claims 1,5-6,8-13 are allowable..
Claims 14-26 are withdrawn from consideration. 
IDS  
The IDS filed on 2/25/22 were reviewed by the examiner.

 The Examiner has considered applicants’ arguments favorably in view of the modification made in the claims regarding the following rejections: 
The objection of Claims 1-13 is withdrawn due to the modification of the claims.
. The rejection of Claim 12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn due to the modification of the claim.
The rejection of Claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn due to the modification of the claim.
The rejection of Claim(s) 1-6 and 9 under 35 U.S.C. 102(a)(1) as being anticipated clearly by Attrarde et al ( J. Anal. Bioanal. Tech., 2017, vol. 8, issue 1, p.1-9) is withdrawn due to the cancellation and  modification of the claims.
The rejection  of Claims 1, 7-8, and 10-13 under 35 U.S.C. 103 as being unpatentable over Attrarde et al ( J. Anal. Bioanal. Tech., 2017, vol. 8, issue 1, p.1-9) in view of Rowe et al (Handbook of Pharmaceutical Excipients, Sixth ed.  2009, Ethyl Acetate, , p.253-255) is withdrawn due to the cancellation and  modification of the claims.as well as applicant’s convincing arguments about the  unexpected synergistic effect.

However, applicants have failed to cancel the withdrawn claims 14-26,  which contain some issues under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, regarding enablement and the scope of the enablement. The examiner recommends to cancel those claims in order to expedite the currently examined claims for allowance 

II.       Until applicants have cancelled the withdrawn claims, the condition for allowance is deferred.
III.       Applicants are reminded that the failure to respond within 60 days for response will cause the application to be abandoned.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        5/7/2022